DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is dependent on claim 5 which is the apparatus claim for a neck support.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Clough U.S. Patent Publication 2004/0195893 A1 (Clough).
Regarding claim 1, Clough discloses a neck support module for a headrest device of a vehicle seat (Figure 14 and 15), the neck support module comprising a frame (Element S) and at least one inflatable pouch (Figure 12 Element 70-72, 74, 76, 78) fixed to the frame.  
Regarding claims 2-4, Clough discloses the neck support comprising at least two inflatable 
pouch (Figure 12 Element 70-72, 74, 76, 78) and means for controlling the selective inflation of the inflatable pouches; wherein the means for controller is an electronic control unit for sequentially controlling the inflation of the inflatable pouches in order to massage the neck of an occupant of the vehicle seat (Figure 12 Element 70-72, 74, 76, 78; [0091-0092]); 
Regarding claim 5, Clough discloses the neck support further comprising a pump for inflating the at least one inflatable pouch (Figure 16 Element 90 ([0090]). 
Regarding claims 6 and 7, Clough discloses the neck support further comprising a flexible support; at least two first inflatable pouches interposed between the frame and the flexible support and at least four other inflatable pouches, opposite to the at least two first inflatable pouches relative to the flexible support, the other inflatable pouches being adapted to be inflated sequentially; wherein the first inflatable pouches are inflatable by the inflation pump (Figure 11A Element 30, 42 flexible support ([0091-0092]).  
Regarding claim 8, Clough discloses the neck support wherein the inflatable pouches are shaped so as to rise as they expand when inflated (Figure 13).  
Regarding claim 9, Clough discloses a headrest device for a vehicle seat (Element S) comprising a headrest (Element 30 and 42) with a headrest frame (Element supporting headrest in Figure 11A) and headrest upholstery ([0090]), and a neck support module, the frame of the neck support module being fixed to the headrest frame (Figure 11A).  
Regarding claims 11 and 12, Clough discloses the headrest device wherein the frame of the headrest module is adapted to be moved relative to the headrest frame between a functional position and a non-functional position (Figure 2 pivot and inflated and deflated position); wherein the frame of the headrest module is adapted to be moved relative to the headrest frame by rotation, between a functional position and a non-functional position (Figure 11A).  
Regarding claim 13, Clough discloses a vehicle seat comprising a seating portion, a backrest, and a headrest device, the headrest being fixed to the backrest (Figure 14 and 15).  
Regarding claim 14, Clough discloses a method for making use of a neck support module so as to massage the neck of an occupant of the vehicle seat, the neck support comprising at least two inflatable pouches, the method comprising the sequential inflation of the at least two inflatable pouches ([0091-0092]).
Regarding claim 15, Clough discloses the neck support module wherein the neck support module is configured to support a neck of an occupant seated on the vehicle seat (Figure 12 Element 48 and 50).  
Regarding claim 16, Clough discloses the headrest wherein the pump is exposed to an exterior of the headrest and is adapted to be engaged by a user to manually inflate and deflate the at least one inflatable pouch ([0091] Figure 12, Element 88, 96, 100 extended to a pump). 
Regarding claim 17, Clough discloses the headrest device wherein the neck support module has a width that is substantially equal to a width of the headrest device (Figure 1 and 12, headrest and neck support dimension) and the neck support module is mounted to the headrest device for pivotable movement about an axis oriented in a substantially transverse direction of the seat between a retracted position (Figure 12-16, Element 48 and 50 pivot along Element 52 and 53), where the neck support module is arranged substantially in line with the headrest, ad a functional position, in which the neck support module protrudes in front of the headrest so that an occupant of the seat can rest a neck of the occupant against eh neck support module.  
Regarding claim 18, Clough discloses the headrest device wherein the entire neck support module is pivotable about the axis and the axis is located vertically between a lower end of the neck support module and an upper end of the headrest device (Figure 1 lower end of Element 48 and upper end of Element 40, 42, 22 provided with the axis).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clough.
Regarding claim 10, Clough discloses the headrest device wherein the neck support module comprises a pump for inflating the inflatable pouches (Element 70 and 90 Figure 16, [0091-0092]).  Clough does not directly disclose the inflation pump to be in the headrest.  Orientation modification is common and well known in the art.  It would be obvious to arrange and orientate the pump in close proximity to the inflatable pouches.  Such a modification would provide a means to minimize excess of wiring and valve materials.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.
Regarding claims 1-9 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Robert Clough U.S. Patent Publication 2004/0195893 A1 (Clough): 
Applicant argues the distinct features of the invention of this application in view of Clough.  Applicant does not present structural limitations in the claims to overcome the teachings of Clough.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636